In a proceeding to review a determination of the State Rent Administrator fixing the maximum rent of a housing accommodation and denying decontrol, the appeal is from an order which on reargument (1) vacated the prior order dismissing the proceeding, (2) annulled the determination, and (3) directed the issuance of a decontrol order. Order modified by striking therefrom everything following the word " reargument ” in the first ordering paragraph and by substituting therefor the words “the original decision is adhered to”. As so modified, order unanimously affirmed, without costs. The record supports appellant’s finding that the subject accommodation was occupied by a tenant, as a complete living unit, more than 10 years prior to an alteration, by the respondent in 1955, which converted the building into a legal three-family dwelling. Before the alteration, the occupancy of the subject accommodation was illegal. The accommodation was, nevertheless, subject to rent control (Matter of Bosco v. Weaver, 5 A D 2d 879). Conversion of an apartment from illegal to legal occupancy is not the creation of additional accommodations warranting decontrol pursuant to paragraph (g) of subdivision 2 of section 2 of the State Residential Rent Law (L. 1946, ch. 274, as amd.). (Matter of Weyl v. Weaver, 15 Misc 2d 415, and cases cited therein). It is not the purpose of the statute to permit decontrol where a landlord has merely corrected an existing violation of law. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.